Case 2:15-cr-00634-CAS Document 255 Filed 09/15/20 Page 1 of 7 Page ID #:924



  1 LAW OFFICE OF CURTIS V. LEFTWICH
    California Bar No. 71630
  2 18809 Los Alimos Street
    Northridge, CA 91326
  3 Tel: (818) 324-2091
    Email: thedorsal@aol.com
  4
      Attorney for Defendant
  5   JONATHAN MATHEW ESTRADA SANCHEZ
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10                                  WESTERN DIVISION
 11   UNITED STATES OF AMERICA, )                 Case No. 2:15-CR-00634-CAS-3
                                    )
 12             Plaintiff,          )             [PROPOSED] ORDER SETTING
                                    )             FORTH FACTUAL FINDINGS
 13                                 )             PURSUANT
      JONATHAN MATHEW ESTRADA )                   TO THE CARES ACT
 14   SANCHEZ,                      )
                                    )
 15             Defendant.          )
      ______________________________)
 16
 17         The Court, having read and considered the parties’ stipulation regarding
 18   request for an order setting forth factual findings regarding the necessity of
 19   proceeding by video teleconference in this case, hereby issues the following factual
 20   findings:
 21         (1) On March 13, 2020, the President of the United States issued a
 22   proclamation declaring a National Emergency in response to the COVID-19
 23   (Coronavirus Disease) pandemic.
 24         (2) The Governor of the State of California declared a Proclamation of a
 25   State of Emergency to exist in California on March 4, 2020. Health Officers from
 26   Los Angeles, Riverside, Orange, San Bernardino, Santa Barbara, San Luis Obispo,
 27   and Ventura Counties subsequently issued local emergency orders and
 28   proclamations related to public gatherings.
            [PROPOSED] ORDER SETTING FORTH FACTUAL FINDINGS PURSUANT TO THE CARES ACT
Case 2:15-cr-00634-CAS Document 255 Filed 09/15/20 Page 2 of 7 Page ID #:925



  1          (3) To date, tens of thousands of people within the Central District of
  2   California have been confirmed to be infected with COVID-19 and the number of
  3   those infected continues to rise, causing an emergency pandemic.
  4          (4) In their continuing guidance, the Centers for Disease Control and
  5   Prevention and other public health authorities have suggested the public avoid
  6   social gatherings in groups of more than 10 people and practice physical distancing
  7   (within about six feet) between individuals to potentially slow the spread of
  8   COVID-19. The virus is thought to spread mainly from person-to-person contact,
  9   and no vaccine currently exists.
 10          (5) These social distancing guidelines -- which are essential to combatting
 11   the virus -- are generally not compatible with holding in-person court hearings.
 12          (6) On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and
 13   Economic Security Act (“CARES Act”), which authorized the Judicial Conference
 14   of the United States to provide authority to Chief District Judges to permit certain
 15   criminal proceedings to be conducted by video or telephonic conference.
 16          (7) Under § 15002(b) of the CARES Act, “if the Judicial Conference of the
 17   United States finds that emergency conditions due to the national emergency
 18   declared by the President under the National Emergencies Act (50 U.S.C. 1601 et
 19   seq.) with respect to the Coronavirus Disease 2019 (COVID–19) will materially
 20   affect the functioning of either the Federal courts generally or a particular district
 21   court of the United States, the chief judge of a district court . . . specifically finds,
 22   upon application of the Attorney General or the designee of the Attorney General,
 23   or on motion of the judge or justice, that felony pleas under Rule 11 of the Federal
 24   Rules of Criminal Procedure and felony sentencings under Rule 32 of the Federal
 25   Rules of Criminal Procedure cannot be conducted in person without seriously
 26   jeopardizing public health and safety, and the district judge in a particular case
 27   finds for specific reasons that the plea or sentencing in that case cannot be further
 28   delayed without serious harm to the interests of justice, the plea or sentencing in
            [PROPOSED] ORDER SETTING FORTH FACTUAL FINDINGS PURSUANT TO THE CARES ACT

                                                   2
Case 2:15-cr-00634-CAS Document 255 Filed 09/15/20 Page 3 of 7 Page ID #:926



  1   that case may be conducted by video teleconference, or by telephone
  2   conference if video teleconferencing is not reasonably available.”
  3         (8) On March 29, 2020, the Judicial Conference of the United States made
  4   the appropriate findings as required under the CARES Act, finding specifically that
  5   “emergency conditions due to the national emergency declared by the President
  6   under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the
  7   Coronavirus Disease 2019 (COVID-19) have materially affected and will
  8   materially affect the functioning of the federal courts generally.”
  9         (9) On March 29, 2020, the Chief Judge of this District also made the
 10   appropriate findings as required under the CARES Act, finding “that felony pleas
 11   under Rule 11 of the Federal Rules of Criminal Procedure and felony sentencings
 12   under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted in
 13   person without seriously jeopardizing public health and safety. As a result, if
 14   judges in individual cases find, for specific reasons,
 15   that felony pleas or sentencings in those cases cannot be further delayed without
 16   serious harm to the interests of justice, judges may, with the consent of the
 17   defendant or the juvenile after consultation with counsel, conduct those
 18   proceedings by video conference, or by telephonic conference if video
 19   conferencing is not reasonably available.” These findings will remain in effect
 20   through at least September 24, 2020.
 21         (10) Through this order, I now find that the sentencing in this case cannot be
 22   further delayed without serious harm to the interests of justice. My specific reasons
 23   are as follows:
 24                a. On March 23, 2020, the Chief Judge of this District activated The
 25   Continuity of Operations (“COOP”) Plan for the Central District of California.
 26                b. Under the COOP Plan, all of the Courthouses of the Central District
 27   of California were closed to the public except for hearings on criminal duty
 28   matters. Hearings by video and telephonic conference could be held by individual
            [PROPOSED] ORDER SETTING FORTH FACTUAL FINDINGS PURSUANT TO THE CARES ACT

                                                 3
Case 2:15-cr-00634-CAS Document 255 Filed 09/15/20 Page 4 of 7 Page ID #:927



  1   Judges in certain criminal matters, but Judges had no discretion to hold in-person
  2   hearings. The COOP Plan was in effect through and including June 22, 2020.
  3                 c. On May 28, 2020, the Court adopted The Plan for Phased
  4   Resumption of Operations (“Reopening Plan”). The Reopening Plan has three
  5   different phases.
  6                 d. Phase 1 began on June 1, 2020. During this Phase, certain staff
  7   were permitted to return to this District’s courthouses to prepare for limited in-
  8   court hearings.
  9                 e. Phase 2 began on June 22, 2020. During this Phase, which remains
 10   ongoing, individual Judges have the discretion to hold in-court hearings in any
 11   criminal matter. They may also continue to hold hearings by video and telephonic
 12   conference. Nevertheless, Judges are not permitted to conduct any jury trials at this
 13   time. Judges also remain unable to hold in-person
 14   hearings in most civil matters.
 15                 f. The final phase of the Reopening Plan, Phase 3, will be
 16   implemented at a date to be determined. During this Phase, jury trials may resume.
 17   As a practical matter, however, this District is unlikely to conduct a substantial
 18   number of jury trials –- and reach its former capacity –- until several months after
 19   the implementation of Phase 3.
 20                 g. On April 9, 2020, the Judicial Council of the Ninth Circuit declared
 21   a judicial emergency in this District pursuant to 18 U.S.C. § 3174(d). The Judicial
 22   Council declared this emergency because, among other reasons, the Central
 23   District of California is one of the busiest
 24   judicial districts in the country.
 25                 h. As described in the report accompanying the Judicial Council’s
 26   declaration, this District currently ranks 3rd in the Ninth Circuit and 12th nationally
 27   in weighted filings, with 692 weighted filings per judgeship for the 12-month
 28   period ending December 31, 2019. Considering the 10 judicial vacancies, the
            [PROPOSED] ORDER SETTING FORTH FACTUAL FINDINGS PURSUANT TO THE CARES ACT

                                                 4
Case 2:15-cr-00634-CAS Document 255 Filed 09/15/20 Page 5 of 7 Page ID #:928



  1   adjusted weighted filings per judge is 1,076. Overall, the total civil and criminal
  2   filings in the District reached 16,890 in 2019.
  3                i. Prior to the Judicial Council declaring the judicial emergency, the
  4   number of criminal cases filed by the U.S. Attorney’s Office had risen substantially
  5   over previous totals. The USAO has represented that the number of AUSAs in the
  6   Central District is at an alltime
  7   high, and that the USAO will soon have approximately 220 AUSAs to prosecute
  8   criminal cases.
  9                j. This District is authorized 27 permanent judgeships, one temporary
 10   judgeship, and has 10 vacancies, the oldest of which has remained unfilled since
 11   2014. All are       categorized as judicial emergencies. There are eight nominees
 12   pending, but due to the COVID-19 pandemic the status of confirmation hearing
 13   dates remains uncertain. Seven active district judges are eligible to take senior
 14   status or retire immediately.
 15                k. Since 2011, this District has requested anywhere from 8 to 13
 16   additional judgeships. The District has not received any additional permanent or
 17   temporary judgeships since 1990.
 18                l. As the Judicial Conference concluded, the exceptionally large
 19   number of cases pending in this District represents an emergency. A vacancy on a
 20   district court is generally considered an “emergency” if the court’s “weighted
 21   filings” exceed 600 per judgeship. The
 22   Central District of California’s weighted filings, 692 per judgeship (61 percent
 23   above the Conference standard), are high enough for each Judge’s caseload to be
 24   deemed an emergency.
 25                m. In normal times, these extreme caseloads can interfere with the
 26   prompt resolution of cases and administration of justice in this District. In an
 27   October 2019 letter to the White House and Congress, the former Chief Judge of
 28   this District warned that “[a]s alarming as this is, the situation may well worsen.
            [PROPOSED] ORDER SETTING FORTH FACTUAL FINDINGS PURSUANT TO THE CARES ACT

                                                5
Case 2:15-cr-00634-CAS Document 255 Filed 09/15/20 Page 6 of 7 Page ID #:929



  1   Many of the active district judges on the Court who are eligible to retire continue
  2   to serve, despite the ever growing workload. If all of them chose to retire, only
  3   eleven active judges would remain, putting at grave risk our Court’s ability to serve
  4   the millions of people in the Central District.”
  5                 n. The ongoing COVID-19 pandemic will only exacerbate these
  6   serious problems. As described in an April 9 Bloomberg article entitled “Short-
  7   Benched U.S. Trial Courts Face
  8   Post-Pandemic Crisis,” districts with high caseloads and a large number of judicial
  9   vacancies -- such as this District -- will be challenged to deal with the huge
 10   backlog of trials, hearings, sentencings, and other matters once normal operations
 11   resume. In an email to Bloomberg commenting on this article, the former Chief
 12   Judge of this District agreed that the Central District
 13   of California will have a “significant backlog of trials” when normal operations
 14   resume. She further expressed that the Judicial Council’s recent declaration was
 15   “critical for us, given that all ten of our district judge vacancies have been declared
 16   judicial emergencies, and that we have an extremely heavy caseload.”
 17                 o. While individual Judges currently have the discretion to hold in-
 18   person hearings in criminal matters, social distancing guidelines remain generally
 19   incompatible with
 20   in-person hearings. Many parties, including defendants, counsel, and court staff,
 21   are also unable or unwilling to attend in-person hearings due to legitimate safety
 22   concerns. And transporting detained defendants to these hearings may risk the
 23   spread of COVID-19 within detention facilities, and result in defendants being
 24   subject to quarantines upon their return to these
 25   facilities.
 26                 p. Given these facts, it is essential that Judges in this District resolve
 27   as many matters as possible via video teleconference and telephonic hearing. By
 28   holding these hearings now, this District will be in a much better position to work
             [PROPOSED] ORDER SETTING FORTH FACTUAL FINDINGS PURSUANT TO THE CARES ACT

                                                  6
Case 2:15-cr-00634-CAS Document 255 Filed 09/15/20 Page 7 of 7 Page ID #:930



  1   through the backlog of criminal and civil matters when normal operations resume.
  2         (11) I therefore conclude that the sentencing in this case cannot be further
  3   delayed without serious harm to the interests of justice. If the Court were to delay
  4   this hearing until it can be held in-person, it would only add to the enormous
  5   backlog of criminal and civil matters facing this Court, and every Judge in this
  6   District, when normal operations resume.
  7         (12) The defendant in this case consents to proceed with her sentencing by
  8   video teleconference. Defendant also understands that, under Federal Rules of
  9   Criminal Procedure 32 and 43, as well as the Constitution, she may have the right
 10   to be physically present at this
 11   hearing. Defendant understands that right and voluntarily agrees to waive it and to
 12   proceed remotely by video teleconference. Counsel joins in this consent,
 13   agreement, and waiver.
 14         (13) Based on the findings above, and my authority under § 15002(b) of the
 15   CARES Act, the sentencing in this case will be conducted by video teleconference
 16   on September 23, 2020, at 12:00 p.m., if at the outset of such hearing, defendant
 17   makes a knowing and voluntary waiver of her right to an in-person hearing.
 18         IT IS SO ORDERED.
 19
 20   Date: September 15, 2020           _________________________________________
                                           THE HONORABLE CHRISTINA A. SNYDER
 21                                           UNITED STATES DISTRICT JUDGE
 22
 23
 24
 25
 26
 27
 28
            [PROPOSED] ORDER SETTING FORTH FACTUAL FINDINGS PURSUANT TO THE CARES ACT

                                                7
